Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a US Non-Provisional application of US Provisional application 62/583,759, filed on 11/09/2017.
Claims 1, 3, 9-14, 17-18, 19-27, 28-31 and 32-34 are currently pending in the instant application.
In response to a previous Office action, a Final Rejection Office action (mailed on 02/24/2021), Applicants filed a response, an Affidavit/Declaration under 37 CFR 1.132 and an amendment on 08/24/2021, and adding new claims 32-34 are acknowledged. 
Claims 19-27 and 28-31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered. 
Claims 1, 3, 9-14, 17-18 and 32-34 are present for examination.
Applicants' arguments filed on 08/24/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied in view of filing of an Affidavit/Declaration under 37 CFR 1.132 and amendment with the response and current amendment with the Examiner’s amendment.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1, 3, 9-14, 17-18 and 32-34 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Rex Wayne Watkins (herein after R. W. Watkins, Improvements to fluorescent affinity labels and the ribonuclease system and gene expression response to clinically relevant ribonucleases. Dissertation & Theses, Doctor of Philosophy, University of Wisconsin-Madison, 2010, page 1-155, see PTO892) in view of Raines et al. (Cytotoxic ribonuclease variants. US 2006/0292137 A1, publication 12/28/2006), Mironova et al. (The systemic tumor response to RNase A treatment affects the expression of genes involved in maintaining cell malignancy. Oncotarget, 2017, Epub 08/12/2017, 8(45): 7896-78810, see an Affidavit/Declaration under 37 CFR 1.132 and amendment with the response and current amendment with the Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Angeline-Rose Babel, applicants’ representative on 11/15/2021. 

Election/Restriction
Claims 1, 3, 9-14, 17-18 and 32-34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 19-27 and 28-31  are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 04/07/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
the restriction requirement of Groups I and II-III (claims 1, 3, 9-14, 17-18, 19-27, 28-31 and 32-34) as set forth in the Office action mailed on 04/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:

 1. (Currently amendment) A synergistic composition for the treatment of cancer, the composition comprising (1) at least one mitogen-activated protein kinase (MAPK)-pathway inhibitor selected from a mitogen-activated kinase kinase (MEK) inhibitor, an extracellular-signal-regulated kinase (ERK) inhibitor, RAF inhibitor and a RAS inhibitor, and (2) at least one pancreatic-type ribonuclease (ptRNase), wherein the ptRNase is an RNase 1 protein  consisting of  SEQ ID NO:1 and having mutations selected from the group consisting of G38R / R39G / N67R / N88R RNase 1, R39L / N67L / N88A / G89L / R91L RNase 1, N67D / N88A / G89D / R91D RNase 1, R39D / N88A / G89D / R91D RNase 1, R39D / N67D / G89D / R91D RNase 1, R39D / N67D / N88A / R91D RNase 1, R39D / N67D / N88A / G89D RNase 1, R39D/N67D/N88A/G89D/R91D RNase 1, R4C / G38R / R39D / L86E/ N88R/ G89D / R91D / 
wherein the at least one ptRNase has lower affinity for ribonuclease inhibitor (RI) as compared to the wildtype ptRNase. 
3. (Currently Amended) The synergistic composition of claim 1, wherein the at least one ptRNase is a RI-resistant ptRNase. 
18. (Currently Amended) The synergistic composition of claim 1, wherein the composition comprises [[a]] the at least one ptRNase having lower affinity for RI and wherein the at least one MAPK-pathway inhibitor is either trametinib or dabrafenib. 
20. (Currently amended) The method of claim 19, wherein the at least one MAPK-pathway inhibitor and the at least one ptRNase 
22. (Currently amended) The method of claim 19, wherein administration of the combination of at least one MAPK-pathway inhibitor and at least one cytotoxic ptRNAase results in synergistic inhibition of cancer growth. 
27. (Currently amended) The method of claim 23, wherein the at least one MAPK-pathway inhibitor and the at least one ptRNase of the synergistic composition are administered concurrently or sequentially. 

32. (Currently Amended) The synergistic composition of claim 1, wherein the at least one ptRNase is selected from an RNase 1 protein consisting of SEQ ID NO:1 and having mutations selected from the group consisting of 
(a) R4C / G38R / R39D / L86E/ N88R/ G89D / R91D / V118C RNase 1, 
(b) R4C / G38R / R39G / N67R / G89R / S90R / V118C RNase 1, 
(c) R4C / G38R / R39G / G89R / S90R / V118C RNase 1, 
(d) R4C / G38R / R39G / E49R / D53R / N67R / G89R / S90R / V118C RNase 1, and 
(e) R4C / G38R / R39G / E49R / D53R / N67R / L86E / N88R / G89D / R91D / V118C RNase 1, wherein the at least one ptRNase has lower affinity for ribonuclease inhibitor (RI) as compared to the wildtype ptRNase. 
33. (Currently Amended) The synergistic composition of claim 32, wherein the at least one ptRNase is R4C / G38R / R39G / N67R / G89R / S90R / V118C RNase 1, wherein the at least one ptRNase has lower affinity for ribonuclease inhibitor (RI) as compared to the wildtype ptRNase. 
34. (Currently Amended) The synergistic composition of claim 1, wherein the at least one ptRNase is selected from an RNase 1 protein consisting of SEQ ID NO:1 and having mutations selected from the group consisting of: (a) G38R / R39G / N67R / N88R RNase 1, (b) R39L / N67L / N88A / G89L / R91L RNase 1, 
(c) N67D / N88A / G89D / R91D RNase 1, (d) R39D / N88A / G89D / R91D RNase 1, 
(e) R39D / N67D / G89D / R91D RNase 1, (f) R39D / N67D / N88A / R91D RNase 1, 
(g) R39D / N67D / N88A / G89D RNase 1, (h) R39D/N67D/N88A/G89D/R91D RNase 1, 
(i) R4C / G38R / R39D / L86E/ N88R/ G89D / R91D / V118C RNase 1, and 
. 

Allowable Subject Matter
	Claims 1, 3, 9-14, 17-18, 19-27, 28-31 and 32-34 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a synergistic composition for the treatment of cancer, the composition comprising (1) at least one mitogen-activated protein kinase (MAPK)-pathway inhibitor selected from a mitogen-activated kinase kinase (MEK) inhibitor, an extracellular-signal-regulated kinase (ERK) inhibitor, RAF inhibitor and a RAS inhibitor, and (2) at least one pancreatic-type ribonuclease (ptRNase), wherein the ptRNase is an RNase 1 protein  consisting of  SEQ ID NO:1 and having mutations selected from the group consisting of G38R / R39G / N67R / N88R RNase 1, R39L / N67L / N88A / G89L / R91L RNase 1, N67D / N88A / G89D / R91D RNase 1, R39D / N88A / G89D / R91D RNase 1, R39D / N67D / G89D / R91D RNase 1, R39D / N67D / N88A / R91D RNase 1, R39D / N67D / N88A / G89D RNase 1, R39D/N67D/N88A/G89D/R91D RNase 1, R4C / G38R / R39D / L86E/ N88R/ G89D / R91D / V118C RNase 1, R4C / G38R / R39G / N67R / G89R / S90R / V118C RNase 1, R4C / G38R / R39G / G89R / S90R / V118C RNase 1, R4C / G38R / R39G / E49R / D53R / N67R / G89R / S90R / V118C RNase 1, and R4C / G38R / R39G / E49R / D53R / N67R / L86E / N88R / G89D / R91D / V118C RNase 1, wherein the at least one ptRNase has lower affinity for ribonuclease inhibitor (RI) as compared to the wildtype ptRNase. The prior art does not teach a synergistic composition for the treatment of cancer, the composition comprising (1) at least one mitogen-activated protein kinase (MAPK)-pathway 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656